DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/04/2022 has been entered.   Upon entering the submission, claims 1, and 11 are amended.  Claims 2, 5, 8, and 13 are cancelled.  New claim 17 is added.  Claims 1, 3-4, 6-7, 9-12, and 14-17 are pending.   Claims 7, 9-10, and 15-16 remain withdrawn.   Claims 1, 3-4, 6, 11-12, 14, and 17 are under examination on the merits.  
Note:  It seems that claim 11 is not amended even though identified as “Currently amended”. 
Response to RCE Submission
Claim rejections under 35 U.S.C. §103(a)
Applicants’ amendment and argument have been considered, but are not sufficient to overcome the rejection. 
Specifically, Applicant argues that Harada (“the `358 patent”) and Daniel (“the `495 patent”) do not disclose the method where the drying step of the water- absorbent resin powder uses a stirring type dryer with the claimed drying aid (see page 8 of the REMARS).  However, the term “stirring type dryer” is not cited in amended claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Amended claim 1 further defines the stirring type drying step where adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step. The cited `495 patent teaches the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the contact dryer is a drum dryer rotates at a speed of about 0.1 rpm to about 5 rpm (claim 4) at a contact surface temperature of at least 120°C (claim 2). According to the present specification [0137], the drying device used in the present invention is a stirring type drying device capable of performing the above stirring drying, and only needs to have a form in which an object to be dried in the drying device is caused to flow by stirring means such as a stirring blade, a rotating cylinder, and the like. Examples of the stirring type drying device include a rotary dryer. 
    PNG
    media_image1.png
    515
    735
    media_image1.png
    Greyscale
 Therefore, amended claim 1 is not significantly different from the previously rejected claim 1, and the amendment would not overcome the 103(a) rejection. The rejection is maintained.




Obviousness-type double patenting rejection
 
The amendment would not overcome the ODP rejection further in view of the `495 patent, which teaches the stirring dry process with the aid of contact dryers wherein the contact dryers is a drum dryer, while the present specification [0137] discloses examples of the stirring type drying device include a rotary dryer.  The ODP rejection is revised in the following section of the Office action.

The following rejections are necessitated by the amendment filed 04/04/2022 with the RCE:

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 11-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,107,358 (“the `358 patent”) to Harada et al. in view of U.S. Patent No. 5,945,495 (“the `495 patent”) to Daniel et al.

Applicants’ claim 1 is drawn to a method for producing a water-absorbing agent, the method comprising:  a polymerization step of polymerizing a monomer aqueous solution to obtain a crosslinked hydrogel polymer; and a drying step of drying a particulate crosslinked hydrogel polymer containing a drying aid that is obtained by adding the drying aid to the crosslinked hydrogel polymer after the polymerization step, wherein the drying step is a material stirring type drying step where adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step; the drying aid is selected from the group consisting of compounds represented by general formulas (1) to (3) below, 
    PNG
    media_image2.png
    135
    448
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    37
    52
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    88
    223
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    33
    60
    media_image5.png
    Greyscale
; or , 
    PNG
    media_image6.png
    150
    267
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    45
    57
    media_image7.png
    Greyscale
, wherein, in formulas (1) and (2), R1 is a saturated alkyl group having 8 to 20 carbon atoms or an alkyl group having a hydroxyl group and having 8 to 20 carbon atoms, and “m” is an integer not less than 1 and not greater than 6, in formula (1), X1 is NH, NR4 having an alkyl group R4 having 1 to 4 carbon atoms, O, or S, "x" is 0 or 1, R2 and R3 are each independently an alkyl group having 1 to 4 carbon atoms or an alkyl group having a hydroxyl group at an end thereof and having 1 to 4 carbon atoms, “y” is 0 or 1, Y is COO, SO3, OPO(OR5)O, or P(O)(OR5)O, and R5 is a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, in formula (2), X2 and X3 are each independently a hydrogen atom, an alkali metal, or ammonium (excluding the case where X2 and X3 are each a hydrogen atom), and in       formulas (1) and (3), “n” is an integer not less than 1 and not greater than 6, an addition amount of the drying aid with respect to a gel solid content of the particulate crosslinked hydrogel polymer is 0.001% by mass to 0.5% by mass, and surface-crosslinking is performed on water-absorbent resin powder obtained through the drying step.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `358 patent discloses a water-absorbing resin which exhibits a high water absorption rate when pressurized and unpressurized, is easily dried, requires little load when pulverized, has a large saturation water content, and contains little water-soluble component in the water absorbing resin, and also discloses a method for producing same (col. 2, lns. 54-67), and discloses a method for producing a water-absorbing resin with a high water absorption rate, wherein an aqueous monomer solution contains a surfactant (see claims 1-8).  The `358 patent discloses an amphoteric surfactant as the surfactant, and indicates that the added quantity of surfactant is most preferably 0.0005-0.3 parts by weight (col. 11, lns. 50-61).  In addition, the `358 patent (EXAMPLE 2) discloses obtaining a bubble-containing aqueous gel polymer from 153 parts of acrylic acid, 1615 parts of 37% sodium acrylate, 4.9 parts of polyethylene glycol (n=8) diacrylate and 1.5 parts of a lauryl betaine type surfactant (product name: Anhitol 20BS; corresponding to the drying aid in claims 2 and 8 of the present application), and discloses obtaining a water-absorbing resin by cutting, drying, pulverizing and sorting the gelled polymer.  The hydrogel polymer resulting from the polymerization and containing bubbles was cut into cubes of 5 mm and then dried in a hot air drier at 150 °C for one hour, the dried cubes of hydrogel polymer were pulverized with a pulverizer and the polymer particles that passed a sieve having meshes of 850 μm were separated to obtain a water absorbent resin with 400 μm in average particle diameter. The content of the lauryl betaine type surfactant contained in example 2 is 0.20 mass% (col. 24, ln. 62 through col. 25, ln. 28).  Furthermore, the `358 patent (EXAMPLE 4) discloses a method of surface-crosslinking is performed on water-absorbent resin powder obtained through a drying step (col. 25, ln. 65 through col. 26, ln. 13).

The `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, see Abstract.  In addition, the `495 patent discloses the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).  Furthermore, the `495 patent (Daniel) teaches the use of amphoteric surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the contact dryer is a drum dryer rotates at a speed of about 0.1 rpm to about 5 rpm at a contact surface temperature of at least 120 °C, see claims 1-4, Abstract of the `495 patent.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claim 1 and the method of the `358 patent is that the prior art does not teach the betaine surfactant used is in the drying step.  Instead, the lauryl betaine type surfactant is used in the polymerization reaction.     

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the method disclosed in the `358 patent because the difference is further taught and/or suggested by the `495 patent, which discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, and the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).  The surfactants “dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines” and “3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates” read on the compound of the formula (1) of Applicant’s claim 1.  The contact dryers including the rotating drum dryer of the `495 patent read on the rotary dryer of the stirring type drying devices exemplified at paragraph [0137] of Applicant’s specification.  By using the rotating drum dryer of the stirring type drying devices, adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step.  

In terms of claims 3 and 11, EXAMPLE 2 of the `358 patent teaches a water absorbent resin with 400 μm in average particle diameter.  

In terms of claim 4, the `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the surfactant is dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates.

In terms of claims 6 and 14, because the `358 patent indicated that the amount of water-soluble components (corresponding to Ext in the present application) is 6.6% in the water-absorbing resin obtained in Example 2, it is considered that the polymerization rate is at least 93%.
In terms of claim 12, further comprising a gel pulverization step of performing gel pulverization on the particulate crosslinked hydrogel polymer before the drying step, wherein
the drying aid is added after the gel pulverization step, the `495 patent discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers. One ordinary skilled in the art would have been motivated to add the drying agent to the particulate crosslinked hydrogel polymer after the gel pulverization step.   	

In terms of claim 17, wherein the drying step is stirring drying is stirring type drying step in a form in which an object to be dried in the drying device is caused to flow by stirring means, 
the rotating drum dryer of the `495 patent read on the rotary dryer of the stirring type drying devices exemplified at paragraph [0137] of Applicant’s specification.  By using the rotating drum dryer of the `495 patent, an object to be dried in the drying device is caused to flow by stirring means.
The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art.  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Finally, in KSR, International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1396 (2007), the Supreme Court stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 3-4, 6, 11-12, 14, and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending U.S. Patent Application No. 15/737,884 (“the `884 application”) published as US20180298132 in view of U.S. Patent No. 5,945,495 (“the `495 patent”) to Daniel et al.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1, 3-4, 6, 11-12, 14, and 17 and claims 1-13 of the `884 application are both drawn to a method for producing a water-absorbing agent, the method comprising:  a polymerization step of polymerizing a monomer aqueous solution to obtain a crosslinked hydrogel polymer; and a drying step of drying a particulate crosslinked hydrogel polymer containing a drying aid that is obtained by adding the drying aid to the crosslinked hydrogel polymer after the polymerization step, wherein the drying aid is (a) a compound having a betaine structure and having a long-chain alkyl group having 8 or more carbon atoms, one quaternary nitrogen, and one acid group within a molecule thereof; and/or (b) a compound having a long-chain alkyl group having 8 or more carbon atoms, one tertiary nitrogen, and one or more acid groups within a molecule thereof, wherein the compound (a) and (b) is selected from the group consisting of compounds represented by general formulae (1)-(3), an addition amount of the drying aid with respect to a gel solid content of the particulate crosslinked hydrogel polymer is 0.001% by mass to 0.5% by mass, and surface-crosslinking is performed on water-absorbent resin powder obtained through the drying step.  The drying aid of Applicant’s claim 1 is the adhesion controlling agent in claim 2 of the `884 application. Claim 1 of the `884 application discloses adding an adhesion controlling agent, which controls adhesion of the crosslinked hydrogel polymer and/or the hydrogel particles, in the step (iii), a step for gel-crushing a crosslinked hydrogel polymer during polymerization or after polymerization to obtain hydrogel particles.  Claim 2 of the `884 application also teaches the adhesion controlling agent is (e) alkylaminobetaine.  The `884 application further teaches the alkylaminobetaine has a cationic group on an imidazolium ring like AMPHITOL 20YB (manufactured by Kao Corporation) represented in the Chemical Formula 7 
    PNG
    media_image8.png
    120
    125
    media_image8.png
    Greyscale
(see [0389]), wherein the definition of R1, R2, X, and Z disclosed at [0390], the adhesion controlling agents structurally are obvious over the drying aid compound of the formula (3)
    PNG
    media_image9.png
    167
    298
    media_image9.png
    Greyscale
.
Even though the `884 application does not disclose the material was prepared with stirring type dryer, the `495 patent teaches the stirring dry process with the aid of contact dryers wherein the contact dryers is a drum dryer, while the present specification [0137] discloses examples of the stirring type drying device include a rotary dryer.  



Conclusions
Claims 1, 3-4, 6, 11-12, 14, and 17 are rejected.
Claims 7, 9-10, and 15-16 are withdrawn.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731